United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1646
                                  ___________

Naki Ocran,                             *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., United States      *
Attorney General,                       * [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                            Submitted: March 3, 2010
                               Filed: March 8, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Naki Ocran, a citizen of Ghana, petitions for review of an order of the Board
of Immigration Appeals (BIA) denying her January 2009 motion to reopen. After
careful review, we conclude that the BIA acted within its discretion. See Alanwoko
v. Mukasey, 538 F.3d 908, 914 (8th Cir. 2008); Rafiyev v. Mukasey, 536 F.3d 853,
861 (8th Cir. 2008); Stroe v. INS, 256 F.3d 498, 501-04 (7th Cir. 2001).

      Accordingly, we deny the petition for review.
                     ______________________________